NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



LADAMAIN LAMAR ISOM,               )
DOC # S18550,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D20-947
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 2, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Frederick P. Mercurio,
Judge.

Ladamain Lamar Isom, pro se.

PER CURIAM.


             Affirmed.


VILLANTI, LaROSE, and SMITH, JJ., Concur.